DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8 are objected to because of the following informalities:  Dependent claims 2-8 all depend from Claim 1.  Claim 1 is a system (apparatus) claim.  Thus, all claims depending from it should recite “The system of claim 1”.  Currently Dependent claims 2-8 recite "The process of claim 1".  The examiner believes this to be a typographical error and as such has merely raised an objection. The examiner suggests amending the claims to recite “The system of claim 1, wherein the process further comprises…”.  Should the examiner be mistaken and the applicant intend to change the invention from a system claim to a process claim then the examiner reserves the right to raise a 35 USC 112 rejection based on the claims being improper dependent claims that fail the infringement test in the next office action and still make the office action final.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1-8 are directed to a system which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s): 
receiving one or more data files each includes data representing one or more transactional statements;
parsing the one or more received data files using one or more predetermined schemas; 
creating one or more restructured electronic transactional statements based on the one or more parsed data files;
saving the one or more restructured electronic transactional statements;
displaying the one or more restructured electronic transactional statements responsively at a user’s request. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely commercial or legal interactions in the form of advertising marketing and sales related activities or behaviors because they merely gather sales transaction data, analyze the data to determine a result, tailor content based on the result, store the tailored content, and present the tailored content . Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
one or more processors, a non-transitory computer-readable medium, program instructions and a user device. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors, a non-transitory computer-readable medium, program instructions, and a user device to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs 32 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving one or more data files each includes data representing one or more transactional statements; 
saving the one or more restructured electronic transactional statements;
displaying the one or more restructured electronic transactional statements responsively at a user device.  
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-8 appear to merely further limit the abstract idea by further limiting the type of file created to one of a plurality of standardized file types such as XML, HTML,  PDF, PCL, or Postscript (claims 2-4); performing a step of memory management using file compression (claim 5); further limiting the storing of data to secure format (claim 6); performing a validation step on the tailored document (claim 7); and further limiting the tailored content to include marketing pieces (claim 8) and (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-8 are not patent eligible.

	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolling et al. (U.S. Patent Number: 5,963,925).

Claim 1:  Kolling discloses a responsive transactional statement generation system having one or more processors and a non-transitory computer-readable medium containing program instructions that cause said one or more processors 
receiving one or more data files each includes data representing one or more transactional statements (Col 8, lines 52-61 – statement data for a particular customer is received from a biller invoicing system; Col 9, lines 29-48 – statement data sent to the biller includes all of the data normally found in an invoice or statement for a particular customer; and Col 16, lines 45-64 – statement data includes customer name, address, account number, type of service, units used, total cost, yearly comparison data, account status information, or any other consumer specific information that a biller wished to convey);
parsing the one or more received data files using one or more predetermined schemas (Col 17, lines 39-55 - developing and using parsing module output to verify correct operation of the generation module; Col 18, lines 1-40 - Parsing program is a program that reformats the statement data (in ASCII format, for example) provided from the biller's invoicing system into tables used by the ESP system; Col 23, lines 29-47 – parsing of data being performed using a predefined schema);
creating one or more restructured electronic transactional statements based on the one or more parsed data files; and saving the one or more restructured electronic transactional statements  (Col 22, line 35 through Col 23, line 55 – describes the creation and storage of the statement template (restructured electronic transactional statement template) and visual statement Col 29, line 45 through Col 30, line 55 - describes the generation and storage of the visual statement (restructured electronic transactional statement));
 displaying the one or more restructured electronic transactional statements responsively at a user device (Col 30, lines 19-55 - transmitting and displaying the statement to a user device).

Claim 3:  Kolling discloses the process of claim 1, wherein the step of creating one or more restructured electronic transactional statements creates one or more restructured electronic transactional statements in HTML (Col 13: 14-32 - formats such as HTML or PDF statements may be generated; 17, lines 19-55 – generation of a statement in a format such as PDF, or HTML).

Claim 4:  Kolling discloses the process of claim 1, wherein the step of creating one or more restructured electronic transactional statements creates one or more restructured electronic transactional statements in one of PDF, PCL, or Postscript. (Col 13: 14-32 - formats such as HTML or PDF statements may be generated; Col 17, lines 19-55 – generation of a statement in a format such as PDF, or HTML)

Claim 5:  Kolling discloses the process of claim 1 further comprises compressing the one or more restructured electronic transactional statements (Col 19, lines 14-38; and Col 22, lines 25-29).

Claim 6:  Kolling discloses the process of claim 1, wherein the step of saving the one or more restructured electronic transactional statements further comprises saving the one or more restructured electronic transactional statements in a secure format. (Col 33, lines 17-40)

Claim 7:  Kolling discloses the process of claim 1 further comprises verifying the one or more restructured electronic transactional statements using one or more predetermined quality assurance processes. (Col 24, lines 4-50)

Claim 8:  Kolling discloses the process of claim 1, wherein the step of creating one or more restructured electronic transactional statements further includes one or more targeted marketing pieces. (Col 4, lines 16-29; Col 19, lines 7-63; and Col 30, line 36 through Col 31, line 10)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kolling et al. (U.S. Patent Number: 5,963,925) in view of LaComb et al. (PGPUB: US 2004/0194009)

Claim 2:  The process of claim 1, wherein the step of parsing the one or more received files using one or more predetermined schemas further creates one or more XML files.
Kolling discloses the process of claim 1 including that the step of parsing the one or more received files using one or more predetermined schemas further creates any type of file desired in at least Col 17, lines 19-55; Col 29, line 45 through Col 30, line 55; Col 31, lines 19-35; and Col 34, lines 35-67.
Kolling does not specifically state that it creates one or more XML files.  However, the analogous art of LaComb discloses that it is well known create XML files by parsing received files in at least paragraphs 3 through 6; 18 through 24; and 33 through 34.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the XML files of Lacomb in the invention of Kolling.  The rational for doing so is that there are a limited number of predictable type of standardized formats that a document can be created and an XML file is one such predictable type of format.

Conclusion
This is a continuation of applicant's earlier Application No. 15/597,062.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621